United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2708
                                    ___________

Anthony P. Johnson,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: October 28, 1999
                                Filed: November 5, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Anthony P. Johnson challenges the District Court’s1 judgment denying his 28
U.S.C. § 2255 motion. For reversal, he claims his trial counsel was ineffective for not
allowing him to testify. Having carefully reviewed the record and the parties’ briefs,
we reject Johnson’s claim and affirm. See 8th Cir. R. 47B.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-